internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr date date re legend decedent spouse trust trustee date date date date state x state x law state x court beneficiary a income beneficiaries plr-118655-99 remainder beneficiaries plr-118655-99 dear this is in response to your letter dated date and subsequent correspondence in which you requested rulings concerning the income and generation- skipping transfer_tax consequences of a proposed division of a_trust facts according to your submission decedent died testate on date a resident of state x article iii of decedent’s will provides that the residue of decedent’s estate shall be distributed to a testamentary_trust trust article iv of decedent’s will provides that the trust income after the payment of trust expenses and monthly distributions to beneficiary a is to be distributed to decedent’s surviving_spouse spouse during her lifetime article iv authorizes the trustee to invade the trust corpus in order to maintain spouse in her customary standard of living and or make the specified monthly payments to beneficiary a article iv also authorizes the trustee to purchase an annuity to fund the monthly distributions to beneficiary a article v provides that upon the death of spouse the trust income after the payment of trust expenses and monthly distributions to beneficiary a shall be divided into eighteen equal parts one for each of decedent’s grandchildren referred to collectively as remainder beneficiaries the income designated for each grandchild will be paid to the grandchild’s income_beneficiary that is the parent of such grandchild who is also decedent’s natural child or if decedent’s said child is not living the other natural parent of such grandchild so long as said income_beneficiary lives article ix states that the trust share benefitting each remainder beneficiary will continue until either the death of the last surviving income_beneficiary of that remainder beneficiary or until such remainder beneficiary becomes twenty-one years of age whichever occurs later upon the termination of each remainder beneficiary’s share of trust the trustee will distribute such trust share outright either in cash or in_kind to the remainder beneficiary whose interest in trust has been terminated spouse died on date it is represented that during spouse’s lifetime the trustee did not invade the trust corpus to maintain spouse in her customary standard of living it is also represented that during date trustee purchased an annuity to plr-118655-99 fund the monthly payment obligation to beneficiary a pursuant to the terms of article v of decedent’s will the trustee has apportioned the net_income of trust into eighteen equal shares one share for each remainder beneficiary living at the time of decedent’s death the trustee has not distributed any trust income or principal to any remainder beneficiary in accordance with article v the trustee has allocated and distributed all of the trust income to the income beneficiaries according to the number of remainder beneficiaries who are the children of such income beneficiaries for example an income_beneficiary who is the parent of three remainder beneficiaries will receive three-eighteenths of the trust income as of the date of this ruling_request there were five living income beneficiaries three of whom are surviving children of decedent and two of whom are the widows of two deceased children of decedent there were also sixteen living remainder beneficiaries as of the date of the request the two deceased remainder beneficiaries died intestate without leaving either a surviving_spouse or issue decedent’s will is silent regarding the distribution of shares of deceased remainder beneficiaries it is represented that the income attributable to the deceased remainder beneficiaries continues to be distributed according to article v of decedent’s will to each of the deceased remainder beneficiary’s respective income_beneficiary by order of state x court on date the assets of trust will be partitioned into five separate trusts each separate trust will benefit a distinct family group which consists of an income_beneficiary and such income beneficiary’s children who are also remainder beneficiaries state x court determined that under state x law the share of trust assets distributed to each of the five separate trusts is to be determined by the number of remainder beneficiaries who were living at decedent’s death and are members the family group benefitting from such separate trust the assets of trust consisting of cash cash equivalents and marketable investment securities are to be allocated among the five separate trusts in a pro_rata manner so that each separate trust will receive its proportionate share of each of the trust assets it is represented that after the division of trust there will be no change in the identity of the income beneficiaries and remainder beneficiaries comprising each of the five family groups the existing administrative and dispositive provisions of trust will continue to govern each of the five separate trusts the trustee however will hold and administer the assets of each separate trust for the exclusive use and benefit of the family group for which such trust was established no income_beneficiary or remainder beneficiary will have any interest in any trust other than the separate trust created for the benefit of the family group of which such income_beneficiary or remainder beneficiary is a member upon the termination of the trust share established for the benefit of each plr-118655-99 remainder beneficiary the trustee will distribute to such remainder beneficiary his or her trust share if the remainder beneficiary has died prior to the termination of his or her respective trust share such share will be distributed according to the terms of the predeceased remainder beneficiary’s will or according to the intestacy laws of the remainder beneficiary’s domicile if such remainder beneficiary dies intestate it is represented that there have been no actual or constructive additions to trust since decedent’s death on date ruling_request sec_1 the proposed division of trust into five separate trusts and the division of the trust assets pro_rata among the five separate trusts will not constitute a sale or other taxable disposition of the trust assets under sec_1001 of the internal_revenue_code the division of trust into five separate trusts and the division of the trust assets pro_rata among the five separate trusts will not result in a transfer subject_to gift_tax under sec_2501 by any of the remainder beneficiaries the five separate trusts resulting from the division of trust will be considered to have been created prior to date for purposes of the gst tax provisions in chapter of the internal_revenue_code and will therefore be exempt from the generation-skipping_transfer_tax under sec_2601 law and analysis ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 plr-118655-99 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 the present case is distinguishable from revrul_69_486 because it has been represented that the assets of the trust will be allocated among the five separate trusts in a pro_rata manner and each separate trust will receive its proportionate part of each of the assets of trust accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the three original trusts 499_us_554 addresses the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of the five separate trusts will not differ materially from their interests in the original trust the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 because the original trust is to be partitioned but all other provisions of trust will remain unchanged further the assets of the trust will be distributed among the five separate trusts in proportions that plr-118655-99 are consistent with the share of the income and principal of the trust to which each beneficiary is entitled under the original trust thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries although decedent’s will does not specify how to distribute the share of a predeceased remainder beneficiary upon the termination of such remainder beneficiary’s trust share it is represented that the distribution of such shares will be consistent with the predeceased remainder beneficiary’s will or according to the intestacy laws of the remainder beneficiary’s domicile if such remainder beneficiary dies intestate therefore the division of the trust into the five separate trusts and the division of the assets of the trust pro_rata among the five separate trusts will not constitute a sale or other taxable disposition of the assets of the trust under sec_1001 ruling_request sec_2501 imposes a tax on the transfer of property by gift by any individual during a calendar_year sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible for example a taxable transfer may be effected by the creation of a_trust sec_25_2511-1 provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each remainder beneficiary remains the same after the proposed division accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any remainder beneficiary to be considered as having made a taxable gift under sec_2501 ruling_request sec_2601 imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations plr-118655-99 provide that the generation-skipping_transfer_tax shall not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of principal added to the trust after date or out of income attributable to principal so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c relating to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 the existing trust in this case trust is irrevocable because neither sec_2038 nor sec_2042 apply under the facts of this case sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is otherwise exempt from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter it has been represented that there have been no additions to trust after date however whether trust retains its exempt status for generation- skipping transfer_tax purposes depends upon whether the proposed division of trust into five separate trusts will change the substantive provisions of trust in a manner such that it can no longer be considered to be the same trust that was exempt under b a of the act in general modifications that change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided for under the terms of a_trust will cause an exempt trust to lose its exempt status in this case the proposed division of trust into five separate trusts in the manner described above will not change the quality value or timing of any of the beneficial interests rights or expectancies provided for under the terms of trust accordingly we rule that the separate trusts created by the proposed transaction will not lose their exempt status with respect to the generation-skipping_transfer_tax under sec_2601 provided that there are no additions constructive or otherwise to the separate trusts after date distributions from these separate trusts will not be subject_to the generation-skipping_transfer_tax the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-118655-99 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
